Citation Nr: 0905374	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-10 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to a rating in excess of 20 percent for a chronic 
lumbar strain with degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is currently service connected for a chronic 
lumbar strain with degenerative disc disease.  He testified 
at a hearing before the Board in September 2008 that his left 
leg would go numb and that he would have pain that radiated 
down his left leg.

The veteran's last VA examination took place nearly 3 years 
ago, in February 2006, and it did not appear to include any 
formal neurologic testing.  Given the passage of time since 
the veteran's last examination and the veteran's testimony 
that he had radiating pain, another VA examination is 
warranted to evaluate the nature and severity of the 
veteran's lower back disability.  This should be done.

Additionally, at the veteran's hearing, the veteran's 
representative stated that the veteran had a VA examination 
in February 2006 and another one in August 2006.  It is 
unclear whether this was a misstatement; but, regardless, a 
review of the veteran's claims file fails to produce a report 
from any August 2006 VA examination.  As such, it should be 
ascertained whether such an examination took place and, if 
so, the examination report should be associated with the 
claims file.

Also, the Board finds that an adequate VCAA letter should be 
sent to the veteran.

Accordingly, the case is REMANDED for the following action:


1.  Provide the veteran with a letter 
that:
*	informs him about the information and 
evidence not of record that is 
necessary to substantiate his claim; 
*	informs him about the information and 
evidence that VA will seek to 
provide; 
*	informs him about the information and 
evidence he is expected to provide; 
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his service-connected back disability 
and the effect that worsening has on 
his employment and daily life;  
*	provides him with the appropriate 
Diagnostic Codes for rating spine 
disabilities; and 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.

2.  Obtain VA treatment records for the 
veteran from 2006 to the present 
concerning his low back.  

3.  Determine whether the veteran 
underwent a VA examination or outpatient 
treatment in August 2006 for the back and, 
if so, associate the examination report 
with the claims file.  

4.  After the requested development is 
completed, schedule the veteran for an 
examination to determine the nature and 
severity of his lumbar spine disability.  
The examiner should be provided with the 
veteran's claims file.  Any opinion 
provided should be supported by a full 
rationale.  The examiner should 
specifically:

a)  Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in 
degrees, as well as state whether there 
is any favorable or unfavorable ankylosis 
of the back.  

b)  Determine whether the back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected back disorder and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also express an opinion 
on whether pain could significantly limit 
functional ability during flare-ups or 
when the back is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  

c)  Identify any associated 
neurological deformities associated 
with the service- connected back 
disorder.  The severity of each 
neurological sign and symptom should be 
reported.  In this regard, the examiner 
should address the veteran's complaints 
of radiating pain and numbness in his 
left leg that he voiced at his hearing 
before the Board in September 2008.  

The examiner should also provide an 
opinion as to whether any neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," incomplete paralysis or 
complete paralysis of the sciatic nerve.  
Moreover, state whether any other nerve 
is affected and if so state the severity 
of the impairment of the nerve affected.

The examiner should conduct any 
appropriate neurological testing needed 
to address the above.  If a separate 
neurological examination is needed one 
should be scheduled.  

d) State whether the veteran has 
intervertebral disc syndrome (IVDS).  If 
so, state whether IVDS results in 
incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.  

The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

5.  After the development of the claim 
has been completed, the RO should again 
review the record; and then should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case, 
and an appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


